Case 17-20189     Doc 98    Filed 07/02/20    Entered 07/02/20 15:45:46      Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION

In re:
                                                            Chapter 13
CHRISTINE A. NUNES,                                         Case No. 17-20189-JJT

               Debtor.                                      RE: ECF Nos. 60, 94

              STIPULATED ORDER ON MOTION FOR RELIEF FROM STAY

NOW COME the parties, through their respective undersigned counsel, and request

that this Honorable Court enter the following stipulation as an order of the Court.



                          STATEMENT OF MATERIAL FACTS

         1.    Christine A. Nunes (the “Debtor”) is an individual who asserts an

ownership interest in the real property known as and numbered 184 Hollister Street,

Manchester, Connecticut (the “Property”).

         2.    U.S. Bank Trust National Association, as Trustee of the Igloo Series III

Trust as serviced by BSI Financial Services (“U.S. Bank Trust”) has a principal place of

business located at 7114 E. Stetson Drive, Suite 250, Scottsdale, Arizona.

         3.    On April 25, 2000, the Debtor executed and delivered to Family Choice

Mortgage Corporation (the “Lender”) a note in the original amount of $98,949.00 (the

“Note”). Simultaneously therewith, as security for the obligations under the Note, the

Debtor executed and delivered to the Lender a mortgage on the Property (the

“Mortgage”).

         4.    U.S. Bank Trust is the assignee of the Mortgage.
Case 17-20189    Doc 98    Filed 07/02/20   Entered 07/02/20 15:45:46      Page 2 of 4




                                   The Bankruptcy

      5.     On or about February 15, 2017, the Debtor filed a Chapter 13 petition,

commencing the above-captioned case.

      6.     On May 1, 2018, the Court approved the Debtor’s Chapter 13 plan.

      7.     On January 1, 2020, U.S. Bank Trust filed its motion for relief from stay

regarding the Note, Mortgage and Property, alleging post-petition arrears owed as the

grounds for relief from stay (the “Motion for Relief”). Doc. No. 60.

      8.     On February 12, 2020, the Debtor filed an opposition to the Motion for

Relief. Doc. No. 61.

      WHEREAS, the parties hereto desire to resolve all differences between them, the

parties STIPULATE and AGREE as follows:

      A. The Debtor acknowledges and agrees that the monthly payment amount
         under the Note and Mortgage is $713.50. The Debtor also acknowledges and
         agrees that she is currently delinquent on her post-petition payments under
         the Note and Mortgage and, therefore, there exists good cause to grant U.S.
         Bank Trust relief from the automatic stay regarding the Property.

      B. The Debtor acknowledges and agrees that the post-petition arrears, including
         the June 1, 2020 payment, total $21,300.87 (the “Post-Petition Arrears”),
         comprised of the following:

             1. $14,800.37 in monthly mortgage payments for July 1, 2018 through
                November 1, 2019 (17 x $870.61);

             2. $4,994.50 in monthly mortgage payments for December 1, 2019
                through June 1, 2020 (7 x $713.50); and

             3. $1,506.00 that U.S. Bank Trust has incurred in legal fees and costs in
                filing and prosecuting the Motion for Relief; less

             4. $444.42 that U.S. Bank Trust is holding as a post-petition credit.



                                            2
Case 17-20189   Doc 98    Filed 07/02/20    Entered 07/02/20 15:45:46     Page 3 of 4




      C. The parties agree to the following:

             1. The Debtor shall pay the regular monthly mortgage payments on the
                Property as they become due, beginning with the July 1, 2020 payment;
                and

             2. The Debtor shall cure the post-petition arrears by filing a Chapter 13
                Plan within fourteen (14) days of the filing of this agreement, which
                Chapter 13 plan shall include the pre-petition arrears and the post-
                petition arrears to be paid through the plan to the Chapter 13 Trustee.

             3. IF THE DEBTOR FAILS TO COMPLY WITH PARAGRAPH C(1)
                OR C(2) OF THIS STIPULATION, U.S. BANK TRUST (OR ITS
                SUCCESSORS-IN-INTEREST, IF ANY) MAY FILE AN AFFIDAVIT
                OF NONCOMPLIANCE (THE “AFFIDAVIT”) THAT WILL
                REQUEST, AMONG OTHER THINGS, THAT THIS COURT
                GRANT U.S. BANK TRUST RELIEF FROM THE AUTOMATIC
                STAY AND, UPON COURT APPROVAL OF THE AFFIDAVIT
                AND THE GRANTING OF RELIEF FROM STAY, U.S. BANK
                TRUST MAY PURSUE ITS RIGHTS AND REMEDIES PURSUANT
                TO THE NOTE AND MORTGAGE WITHOUT FURTHER
                HEARING, INCLUDING BUT NOT LIMITED TO PURSUING ITS
                RIGHT TO FORECLOSE THE MORTGAGE AND TO PURSUE
                SUMMARY PROCESS PROCEEDINGS. THE DEBTOR HAS THE
                RIGHT TO OBJECT TO THE AFFIDAVIT OF NON-COMPLIANCE
                ONLY ON THE BASIS THAT THE DEBTOR DID COMPLY WITH
                PARAGRAPHS C(1) AND C(2). ALL REASONABLE COSTS
                ASSOCIATED WITH THE PREPARATION OF THE AFFIDAVIT
                OF NON-COMPLIANCE WILL BE CHARGED TO THE DEBTOR’S
                MORTGAGE ACCOUNT.

             4. All payments shall be made to the payment address provided on the
                Claims Register, and will clearly state the loan number on the
                payment.

      D. By entering into this Stipulation, U.S. Bank Trust in no way waives or forfeits
         its rights to collect any pre-petition or post-petition arrears under applicable
         law, and in no way alters the terms, conditions, or its rights under the Note
         and Mortgage.




                                           3
Case 17-20189       Doc 98   Filed 07/02/20   Entered 07/02/20 15:45:46     Page 4 of 4




U.S. BANK TRUST NATIONAL                          CHRISTINE A. NUNES,
ASSOCIATION, AS TRUSTEE OF THE
IGLOO SERIES III TRUST AS SERVICED
BY BSI FINANCIAL SERVICES,

By its attorneys,                                 By her attorney,

/s/Stephanie E. Babin                             /s/ Jonathan G. Cohen
Stephanie E. Babin, Esq. (CT30771)                Jonathan G. Cohen, Esq.
Demerle Hoeger LLP                                2 Congress Street
10 City Square, 4th Floor                         Hartford, CT 06114
Boston, MA 02129                                  (860) 527-8900
(617) 337-4444                                    jgcohen@yahoo.com
SBabin@DHNewEngland.com




                IT IS SO ORDERED at Hartford, Connecticut this 2nd day of July 2020.




                                              4
